Exhibit 2.1 Exhibits and schedules have been omitted pursuant to Item 601(b)(2) of Regulation S-K. The registrant undertakes to provide copies of the omitted information to the Commission upon request. AGREEMENT AND PLAN OF MERGER by and among LCA-Vision Inc. and PHOTOMEDEX, INC. and GATORADE ACQUISITION CORP. dated as of February 13, 2014 TABLE OF CONTENTS ARTICLE I DEFINITIONS 2 Section 1.01 Definitions. 2 Section 1.02 Interpretation; Construction. 12 ARTICLE II THE MERGER 12 Section 2.01 The Merger. 12 Section 2.02 Closing. 12 Section 2.03 Effective Time. 13 Section 2.04 Effects of the Merger. 13 Section 2.05 Certificate of Incorporation; By-laws. 13 Section 2.06 Directors and Officers. 13 ARTICLE III EFFECT OF THE MERGER ON CAPITAL STOCK 14 Section 3.01 Effect of the Merger on Capital Stock. 14 Section 3.02 Surrender and Payment. 14 Section 3.03 Dissenting Shares. 16 Section 3.04 Adjustments. 17 Section 3.05 Withholding Rights. 17 Section 3.06 Lost Certificates. 17 Section 3.07 Treatment of Stock Options and Other Stock-based Compensation. 17 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY 18 Section 4.01 Organization; Standing and Power; Charter Documents; Minutes; Subsidiaries. 19 Section 4.02 Capital Structure. 19 Section 4.03 Authority; Non-contravention; Governmental Consents. 21 Section 4.04 SEC Filings; Financial Statements; Internal Controls; Sarbanes-Oxley Act Compliance. 23 Section 4.05 Absence of Certain Changes or Events. 27 Section 4.06 Taxes. 27 i Section 4.07 Intellectual Property. 29 Section 4.08 Compliance; Permits. 32 Section 4.09 Litigation. 32 Section 4.10 Brokers’ and Finders’ Fees. 33 Section 4.11 Related Party Transactions. 33 Section 4.12 Employee Matters. 33 Section 4.13 Real Property and Personal Property Matters. 37 Section 4.14 Environmental Matters. 38 Section 4.15 Material Contracts. 39 Section 4.16 Insurance. 41 Section 4.17 Proxy Statement. 42 Section 4.18 Fairness Opinion. 42 ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 42 Section 5.01 Organization. 42 Section 5.02 Authority; Non-contravention; Governmental Consents. 42 Section 5.03 Proxy Statement. 44 Section 5.04 Financing. 44 Section 5.05 Legal Proceedings. 44 ARTICLE VI COVENANTS 45 Section 6.01 Conduct of Business of the Company. 45 Section 6.02 Other Actions. 48 Section 6.03 Access to Information; Confidentiality. 48 Section 6.04 No Solicitation. 48 Section 6.05 Stockholders Meeting; Preparation of Proxy Materials. 53 Section 6.06 Financial Statement Cooperation. 54 Section 6.07 Notices of Certain Events. 55 Section 6.08 Employees; Benefit Plans. 55 Section 6.09 Directors’ and Officers’ Indemnification and Insurance. 56 Section 6.10 Reasonable Best Efforts. 58 Section 6.11 Financing. 60 ii Section 6.12 Financing Cooperation. 62 Section 6.13 Public Announcements. 63 Section 6.14 Takeover Statutes. 63 Section 6.15 Stock Exchange De-Listing. 64 Section 6.16 Section 16 Matters. 64 Section 6.17 Shareholder Litigation. 64 Section 6.18 Indebtedness. 64 Section 6.19 Certain Tax Matters. 65 Section 6.20 Further Assurances. 65 ARTICLE VII CONDITIONS 65 Section 7.01 Conditions to Each Party’s Obligation to Effect the Merger. 65 Section 7.02 Conditions to Obligations of Parent and Merger Sub. 66 Section 7.03 Conditions to Obligation of the Company. 66 ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER 67 Section 8.01 Termination By Mutual Consent. 67 Section 8.02 Termination By Either Parent or the Company. 67 Section 8.03 Termination By Parent. 68 Section 8.04 Termination By the Company. 68 Section 8.05 Notice of Termination; Effect of Termination. 69 Section 8.06 Fees and Expenses Following Termination. 69 Section 8.07 Amendment. 71 Section 8.08 Extension; Waiver. 71 ARTICLE IX MISCELLANEOUS 71 Section 9.01 Survival. 71 Section 9.02 Governing Law. 71 Section 9.03 Submission to Jurisdiction. 72 Section 9.04 Waiver of Jury Trial. 73 Section 9.05 Notices. 73 Section 9.06 Entire Agreement. 74 Section 9.07 No Third Party Beneficiaries. 74 iii Section 9.08 Severability. 75 Section 9.09 Transfer Taxes. 75 Section 9.10 Assignment. 75 Section 9.11 Remedies. 75 Section 9.12 Specific Performance. 75 Section 9.13 Counterparts; Effectiveness. 76 EXHIBITS Exhibit AForm of Employment Agreements Exhibit BSecond Amended and Restated Certificate of Incorporation iv AGREEMENT AND PLAN OF MERGER This Agreement and Plan of Merger (this “ Agreement ”), is entered into as of February 13, 2014, by and among LCA-Vision Inc., a Delaware corporation (the “ Company ”), PhotoMedex, Inc., a Nevada corporation (“ Parent ”), and Gatorade Acquisition Corp., a Delaware corporation and a wholly-owned Subsidiary of Parent (“ Merger Sub ”). Capitalized terms used herein (including in the immediately preceding sentence) and not otherwise defined herein shall have the meanings set forth in Section 1.01 hereof. RECITALS WHEREAS, the parties intend that Merger Sub be merged with and into the Company, with the Company surviving that merger on the terms and subject to the conditions set forth herein; WHEREAS, in the Merger, upon the terms and subject to the conditions of this Agreement, each share of common stock, par value $0.001 per share, of the Company (the “ Company Common Stock ”) will be converted into the right to receive the Merger Consideration; WHEREAS, the Board of Directors of the Company (the “ Company Board ”) has unanimously (a) determined that it is in the best interests of the Company and its stockholders, and declared it advisable, to enter into this Agreement with Parent and Merger Sub, (b) approved the execution, delivery and performance of this Agreement and the consummation of the transactions contemplated hereby, including the Merger, and (c) resolved, subject to the terms and conditions set forth in this Agreement, to recommend adoption of this Agreement by the stockholders of the Company; WHEREAS, the respective Boards of Directors of Parent and Merger Sub have, on the terms and subject to the conditions set forth in this Agreement, unanimously approved this Agreement; WHEREAS, concurrently with the execution of this Agreement, Parent has entered into employment agreements with each of Michael J. Celebrezze, Bharat Kakar, Amy F. Kappen and Rhonda S. Sebastian (the “ Specified Executives ”) in the forms attached hereto as Exhibit A , which set forth the terms of their respective employment as of immediately following the Effective Time (collectively, the “ Employment Agreements ”); and WHEREAS, concurrently with the execution of this Agreement, and as an inducement to Parent’s willingness to enter into this Agreement, certain directors and executive officers and certain persons related thereto are entering into a separate Voting Agreement with Parent pursuant to which, among other things, such Persons have agreed to vote their shares of Company Common Stock in favor of the transactions contemplated hereby (collectively, the “ Voting Agreements
